Dismissed and Memorandum Opinion filed January 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00934-CV
____________
 
IN THE INTEREST OF S.M.J., a Juvenile
 
 

 
On Appeal from the
313th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-05628J
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 30, 2009. On January 4, 2010,
appellant filed a motion to dismiss the appeal because he no longer wishes to
prosecute the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.